In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-13-00256-CV
                            ________________________

                         IN RE DYLAN TARTER, RELATOR


                     ON PETITION FOR WRIT OF MANDAMUS



                                 September 24, 2013

                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is Dylan Tarter’s petition for writ of mandamus directed

at Judge Judy Parker, County Court at Law No. 3. The dispute involves his effort to

enforce the terms of a divorce decree. He believed himself to have been awarded

exclusive ownership of purported overriding royalty interests acquired during his

marriage to Alexandria Kathleen Fowler (Fowler). This belief led him to move the trial

court for an order of contempt against his ex-wife who allegedly refused to execute

documents manifesting the claim. Also sought were orders enforcing and clarifying the

decree. The trial court denied each of his requests. Now, we are asked to issue a writ

of mandamus directing Judge Parker “. . . to vacate [her] ruling that the overriding

royalty interests in question were not divided by the Divorce Decree.” He further urges
us to issue “such orders that Relator may be entitled to . . . enforce the division of

property,” including the subject overriding royalty interests. We deny the petition.

       Mandamus relief is available when the trial court abuses its discretion and there

is no adequate remedy at law, such as by appeal. In re Prudential Ins. Co., 148 S.W.3d
124, 135-36 (Tex. 2004); In re Dana Corp., 138 S.W.3d 298, 301 (Tex. 2004) (orig.

proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). Furthermore, the burden lies with the relator to prove the prerequisites to

securing the writ. In re East Tex. Med. Ctr. Athens, 154 S.W.3d 933, 935 (Tex. App.—

Tyler 2005) (orig. proceeding).

       As previously mentioned, Tarter sought to enforce the terms of a final divorce

decree. Statute allows him to do so. See TEX. FAM. CODE ANN. § 9.001(a) (Vernon

2006) (stating that a party affected by a divorce decree providing for the division of

property may request enforcement of that decree). Furthermore, orders granting or

denying such pleas are tantamount to final orders or judgments. In re Oxman, No. 14-

12-00484-CV, 2012 WL 1857096, 2012 Tex. App. LEXIS 4047 (Tex. App.—Houston [14th

Dist.] May 18, 2102) (orig. proceeding) (stating that “[o]rders issued in a suit to enforce

are final judgments”); DeGroot v. DeGroot, 260 S.W.3d 658, 664-65 (Tex. App.—Dallas

2008, no pet.) (stating the same).     As such, they are immediately appealable and,

therefore, not subject to review through a mandamus proceeding. See In re Oxman,

2012 Tex. App. LEXIS 4047, at *2 .

       Accordingly, relator’s petition for writ of mandamus is denied.



                                                        Brian Quinn
                                                        Chief Justice


                                             2